Exhibit 10.6 SERVICE MODULE FOR FUND ADMINISTRATION AND ACCOUNTING SERVICES between BTC RECIPIENTS and STATE STREET Fund Administration and Accounting Services Module | State Street This Fund Administration and Accounting Services Module (the “ Fund Administration and Accounting Services Module ”), amends and restates, as of December 31, 2013, the original Fund Administration and Accounting Services Module (the “ Existing Module ”), dated as of May 15, 2008 (the “ Fund Administration and Accounting Services Module Effective Date ”), entered into by and between State Street Bank and Trust Company (“ State Street ”) and BlackRock Institutional Trust Company, N.A. (“
